On Application por a Rehearing.
Bermudez, O. J.
The grounds on which the appellees moved to *718dismiss the appeal were logically set forth: want of citation, insufficiency in amount of the bond, etc.
They were considered as urged in the alternative.
The appellees had to object to the want of citation at the very threshold, before resorting to any other means. Had this not been done, but had the other grounds been presented alone, they could not have subsequently pressed want of citation, which would have had to be considered[as waived.
The appeal was dismissible on the first ground, and if it was not valid, it might have been for those next stated.
Obviously the court was called on to pass upon the grounds in the order in which they were preferred.
As the court deemed that the appelle.es had not been cited, by the fault of the appellant, it became unnecessary to inquire into the other objections, which could have been examined only had the first ground been found untenable.
The appellees were not bound to urge the^waut of citation alone, and reserve the other objections for another appearance. There are some grounds which must be set forth within a certain delay after the return day, and which, if not then filed, could not afterward be entertained, as coming too late.
The appellees could have urged, as they have done, the want of citation at first, and next, eventually, seriatim, and in the alternative the other grounds of dismissal, in the same first appearance. This they did consistently.
We have not been shown in what respect the previous decree is erroneous.
Rehearing refused.